Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated April 2, 2013 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89236TAF2 Principal Amount (in Specified Currency): $250,000,000.TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price: 100% Initial Trade Date: April 1, 2013 Original Issue Date: April 4, 2013 Stated Maturity Date: April 7, 2014 Initial Interest Rate: The initial interest rate will be based on one month LIBOR determined on April 2, 2013plus the Floating Rate Spread. Interest Payment Dates: On the 7th of each calendar month and on the Maturity Date, beginning May 7, 2013 Net Proceeds to Issuer: $249,865,000 Agents: RBC Capital Markets, LLC (“RBC”) Toyota Financial Services Securities USA Corporation (“TFSS USA”) RBC’s Discount or Commission: 0.03% RBC’s Capacity: [ ] Agent [X] Principal TFSS USA’s Discount or Commission: 0.15% TFSS USA’s Capacity: [X] Agent [] Principal Calculation Agent: Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [] Inverse Floating Rate Note: Fixed Interest Rate: [] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [] CD Rate [] CMS Rate [] CMT Rate [] Commercial Paper Rate [] Eleventh District Cost of Funds Rate [] Federal Funds Rate [] Federal Funds Open Rate [X] LIBOR [] Prime Rate [] Treasury Rate [] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [] T7051 [] T7052 If LIBOR: Designated LIBOR Page:Reuters Index Currency:U.S. dollars If CD Rate or LIBOR Index Maturity:1 month Floating Rate Spread (+/-):+0.085% Spread Multiplier:N/A Maximum Interest Rate:N/A Minimum Interest Rate:N/A Initial Interest Reset Date: April 4, 2013 Interest Reset Dates: Each Interest Payment Date Interest Rate Reset Period: Monthly Interest Rate Reset Cutoff Date: N/A Interest Determination Date: The second London Banking Day preceding each Interest Reset Date Day Count Convention: [] 30/360 [X] Actual/360 [] Actual/Actual Business Day Convention [] Following [X] Modified Following Business Days: New York and London Redemption:Not Applicable Redemption Date(s): Notice of Redemption: Repayment:Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount:Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency:U.S. dollars Minimum Denomination/Minimum Incremental Denomination:$1,000 and $1,000 increments thereafter If a Reopening Note, check [], and specify: Initial Interest Accrual Date: ADDITIONAL TERMS OF THE NOTES Plan of Distribution Under the terms and subject to the conditions of an Appointment Agreement dated March 5, 2012 and the Appointment Agreement Confirmation dated April 1, 2013 (collectively, the “RBC Appointment Agreement”), between Toyota Motor Credit Corporation (“TMCC”) and RBC, RBC, acting as principal, has agreed to purchase and TMCC has agreed to sell to RBC $200,000,000 principal amount of the Notes (the “RBC Notes”) at 99.97% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.03% of such principal amount. Under the terms and subject to the conditions set forth in the RBC Appointment Agreement, RBC is committed to take and pay for all of the RBC Notes offered hereby, if any are taken. Under the terms and subject to the conditions set forth in the Fifth Amended and Restated Distribution Agreement, dated March 2, 2012, between TMCC and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Capital Inc., Citigroup Global Markets Inc., Deutsche Bank Securities Inc., HSBC Securities (USA) Inc., J.P. Morgan Securities LLC, Morgan Stanley & Co. LLC, TFSS USA and UBS Securities LLC, TMCC is hereby offering $50,000,000 in principal amount of the Notes through TFSS USA, acting as agent (the “TFSS USA Notes”) at 99.85% of such principal amount, reflecting a discount or commission from the Issue Price equal to 0.15% of such principal amount.TFSS USA has agreed to use its reasonable efforts to solicit offers to purchase the TFSS USA Notes.
